Citation Nr: 1703251	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-20 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability, to include as secondary to service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to December 1982 and October 2001 to October 2003.  The Veteran had additional service in the U.S. Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was previously before the Board in April 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and thus the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was remanded by the Board in April 2015 to obtain a VA examination.  The VA examiner was instructed to provide an opinion as to whether the Veteran's bilateral hearing loss was etiologically related to her active service or hypertension, to include any medication used to treat hypertension.  

In response to the April 2015 Board remand the Veteran was provided with an October 2015 VA examination.  The examiner noted the Veteran had current hearing loss for VA purposes.  The examiner concluded that the Veteran's bilateral hearing loss was less likely than not etiologically related to her active service to include exposure to hazardous noise.  The examiner's rationale noted that the Veteran's enlistment audio evaluation noted pre-existing hearing loss which progressively worsened as evidence by audiological examinations from 2006 to 2009.  The examiner found that the Veteran had "minimal high intensity noise exposure" during her active service.  The examiner noted that no definitive studies have been done to address the issue of delayed onset hearing loss due to noise exposure, but that the data available indicates it is unlikely that such delayed effects occur.  Thus, the examiner concluded because "There [is] nothing in the record that supports service connection for hearing loss..." the Veteran's hearing loss was more consistent with genetic etiology or another disease process rather than exposure to high intensity noise exposure.     

The October 2015 examiner also found that the Veteran's bilateral hearing loss pre-existed her active service because her 1982 enlistment examination showed hearing loss.  The examiner found that the Veteran's pre-existing hearing loss was not aggravated beyond normal progression during her active service because "There is no evidence of aggravation of pre-existing hearing loss that was permanently increased beyond the natural progression in military service."  

The Board finds the opinion provided by the October 2015 VA examiner to be inadequate.  The examiner found that the Veteran's hearing loss was more likely due to genetic etiology or other disease process rather than in-service noise exposure.  However, the examiner failed to provide an adequate rationale for this conclusion.  The examiner noted the scientific data available indicated it was unlikely that delayed onset hearing loss occurs from acoustic trauma.  However, the examiner also noted that while this scientific data is available "no definitive studies to address the issue of delayed onset hearing loss due to noise exposure have been performed."  Additionally, the Board finds the examiner's rationale as to whether the Veteran had pre-existing hearing loss which was aggravated by her active service to be inadequate.  The VA examiner did not provide a rationale for this conclusion other than stating that there was no evidence indicating the Veteran's hearing loss had been aggravated.  

In January 2016 an addendum opinion to address whether the Veteran's hearing loss was caused or aggravated by her service-connected hypertension was provided by the same VA examiner.  The examiner noted the Veteran took Maxzide for her hypertension which contained diuretics.  The examiner found that while Maxzide contained diuretics it did not contain a certain kind of diuretics (loop diuretics) which are associated with hearing loss.  The examiner added that a "more detailed opinion addressing side effects associated with drug interactions with this medication and other medication taken by this [V]eteran cannot be made by this clinician and would need to be addressed by a PharmD."  The examiner also concluded that the Veteran's hearing loss had worsened as a result of the natural progression of the disease condition and not aggravated by the use of treatment for hypertension or hypertension itself.  The examiner's provided rationale was that the Veteran's hearing loss pre-existed her hypertension.  The examiner also provided an additional opinion concluding that the Veteran's in-service noise exposure to specifically include her working in an office near the flight line did not cause her hearing loss.  The examiner explained that working near the flight line does not indicate noise level exposure which met "OSHA requirement for mandatory hearing protection use."  

The Board finds the January 2016 addendum opinion to be inadequate.  The examiner noted one of the drugs the Veteran takes for her hypertension did not cause her hearing loss, however, the Veteran has provided statements indicating she has taken more than one drug over the appeal period for her hypertension.  See May 2010 Veteran Statement.  Moreover, the examiner indicated that she was not qualified to give an opinion on drug interactions and thus the question should be addressed by a PharmD.  Additionally, the examiner did not provide an explanation as to why the Veteran's hearing loss pre-existing her hypertension precluded the possibility of her hypertension aggravating her hearing loss.  Additionally, the Board finds the examiner's opinion as to a nexus between the Veteran's in-service noise exposure and bilateral hearing loss to be inadequate as the examiner failed to explain why only noise levels which meet OSHA requirements for mandatory hearing protection use could cause or aggravate hearing loss.  

Therefore an addendum opinion which adequately addresses a nexus between the Veteran's active service, hypertension, and her bilateral hearing loss disability must be obtained on remand.  

Moreover, it appears the Veteran continues to receive treatment at the Tampa, Florida VA medical center (VAMC).  On remand, those outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include those from the Tampa, Florida VAMC.  

2.  After completion of the foregoing, contact the VA examiner who examined the Veteran in October 2015 in connection with her claim for service-connection for bilateral hearing loss and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:

(a)  Does the evidence of record clearly and unmistakably show that the Veteran had a hearing loss disability that existed prior to her entry onto active duty?  

The examiner must consider and discuss as necessary the Veteran's November 1982 enlistment examination audiogram and PULHES rating score of two for hearing and ears.  

The Board notes PULHES is a rating system widely employed by armed services physicians in examination reports.  The H stands for hearing and ears.  A rating of one, the highest rating, means that the examinee's condition should not result in any limitations.  Ratings from two to four indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given

(b)  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting hearing loss disability was not aggravated by service or that any increase in disability was due to the natural progression of the disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.  

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's hearing loss disability is etiologically related to her active service.

The examiner should consider and discuss as necessary the Veteran's lay statements indicating extended exposure to generator noise as well as working near the flight line.  

The examiner should set forth a complete rationale for all findings and conclusions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If the October 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  Contact a VA Doctor of Pharmacy and request an opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the examination and review of the record, the opinion provider should address the whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral hearing loss is caused by or aggravated by the Veteran's hypertension, including the various medications the Veteran has been prescribed to treat her hypertension.  

The examiner is asked to specifically comment upon each hypertension medication prescribed.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The opinion provider should set forth a complete rationale for all findings and conclusions.  If the opinion provider cannot provide an opinion without resort to speculation, the opinion provider should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

